MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                        Nov 16 2015, 8:33 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Antony Garza                                            Gregory F. Zoeller
Warsaw, Indiana                                         Attorney General of Indiana

                                                        Robert J. Henke
                                                        James D. Boyer
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                        November 16, 2015
Termination of the Parent-Child                         Court of Appeals Case No.
Relationship of: J.P. & A.P,                            92A03-1505-JT-399
Minor Children and Their                                Appeal from the Whitley Circuit
Mother, L.P.,                                           Court
                                                        The Honorable James R. Heuer,
L.P.,                                                   Judge

Appellant-Respondent,                                   Trial Court Cause Nos.
                                                        92C01-1409-JT-19
        v.                                              92C01-1409-JT-20


Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 1 of 24
      Bradford, Judge.



                                          Case Summary
[1]   Appellant-Respondent L.P. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to J.P. and A.P. (collectively, the “Children”).

      On or about December 20, 2011, the Department of Child Services (“DCS”)

      filed a petition alleging that the Children were children in need of services

      (“CHINS”). Given Mother’s admission, the Children were adjudicated to be a

      CHINS. DCS subsequently filed a petition seeking the termination of Mother’s

      parental rights. Following an evidentiary hearing, the juvenile court issued an

      order terminating Mother’s parental rights to the Children. On appeal, Mother

      contends that DCS did not provide sufficient evidence to support the

      termination of her parental rights. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   The Children were born to Mother and N.N. (“Father”) on September 19,

      2011.1 The Children were born premature at twenty-seven weeks and their

      medical condition at birth was fragile. J.P. was diagnosed with hydrocephaly, 2




      1
       The termination of Father’s parental rights is not at issue in this appeal. To the extent possible,
      we will therefore limit our discussion to Mother.


      2
        Hydrocephaly “is a condition in which the primary characteristic is excessive accumulation
      of fluid in the brain. Although hydrocephalus was once known as ‘water on the brain,’ the
      ‘water’ is actually cerebrospinal fluid (CSF) — a clear fluid that surrounds the brain and spinal
      Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 2 of 24
      which causes him physical and cognitive limitations. J.P. has a shunt to drain

      water from his brain to his abdominal cavity. He also was diagnosed with

      cortical-visual impairment causing blindness, a seizure disorder, and lasting

      chronic lung issues. J.P. requires “constant awareness” by an adult.

      Appellant’s App. p. 18. A.P. was “a very tiny baby” and required a heart

      monitor. Tr. p. 142. “[T]here were many concerns about her development.”

      Tr. p. 142. The Children remained hospitalized after their birth with J.P., the

      more medically fragile of the two, being treated at Riley Children’s Hospital for

      a “couple” of months after his birth. Tr. p. 142.


[3]   On December 6, 2011, DCS received a report from Dupont Hospital alleging

      that Mother was acting erratically with A.P. The report indicated that Mother

      had a history of mental health problems and was diagnosed with bipolar and

      schizophrenia early in her pregnancy. Mother had previously been committed

      to Parkview Behavioral Health and indicated that she was hearing voices

      “which is what sent her to Parkview after the pregnancy of the twins.” State’s

      Exs. 28, 36. The report further indicated the following:

              Nursing Staff stated that [Mother] has problems taking initiative
              with the babies and you have to repeat and redirect her often.
              There were allegedly many instances in the hospital where




      cord. The excessive accumulation of CSF results in an abnormal widening of spaces in the brain
      called ventricles. This widening creates potentially harmful pressure on the tissues of the brain.”
      http://www.ninds.nih.gov/disorders/hydrocephalus/detail_hydrocephalus.htm (last visited
      October 29, 2015).



      Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 3 of 24
              nursing staff had to intervene and show [Mother] how to
              appropriately care for [A.P.]. [Mother] reportedly ignored all
              advice the nurses provided to her and she usually responded with
              profanity. Other days [Mother] would appear appropriate and
              was able to provide [A.P.] with the care she needed. There are
              concerns regarding the mental stability of [Mother] and her
              ability to care for her special needs twins.


      State’s Exs. 28, 36.


[4]   DCS conducted an assessment, during which Mother admitted that she was

      overwhelmed in caring for the Children and wanted DCS’s help. Mother

      acknowledged that the Children were “very high-need”, that she had a history

      of mental illness, and, at the time, she was not receiving services. Tr. p. 122.


[5]   On December 20, 2011, DCS filed verified petitions alleging the Children to be

      CHINS. The juvenile court subsequently found the Children to be CHINS

      following Mother’s admission to the allegations set for in the CHINS petitions.

      As a result of the CHINS determinations, on March 12, 2012, the juvenile court

      conducted a dispositional hearing. At the conclusion of this hearing, the

      juvenile court ordered Mother to participate in certain services and for the

      Children to remain in Mother’s care. However, on April 27, 2012, the Children

      were removed from Mother’s care because it was determined that Mother was

      unable to care properly for the Children’s special needs. During an April 30,

      2012 detention hearing, the juvenile court determined that the removal of the

      Children was necessary to protect the Children and that it was in the best




      Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 4 of 24
      interests of the Children to be removed from the home environment and placed

      in foster care.


[6]   On September 18, 2014, DCS filed petitions seeking the termination of

      Mother’s parental rights to the Children. On November 25, 2014, the juvenile

      court suspended Mother’s visitation with the Children because of Mother’s

      inconsistent visitation, which she had ended the month prior, and concerns

      about the Children’s safety during visitations with Mother.


[7]   The juvenile court conducted an evidentiary termination hearing on January

      29, and March 5, 2015. During the evidentiary hearing, DCS introduced

      evidence of concerns regarding Mother’s continued inability to provide proper

      care for the Children. Specifically, DCS introduced evidence which

      demonstrated that in the approximately three years since the children had been

      removed from her care, despite being offered numerous services, Mother had

      failed to progress to a level where service providers believed Mother could

      adequately care for the Children.


[8]   On April 16, 2015, the juvenile court issued an order terminating Mother’s

      parental rights to the Children. This appeal follows.



                                Discussion and Decision
[9]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of a parent to establish a home and raise her children. Bester v.

      Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

      Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 5 of 24
       we acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet her responsibility as a parent. In re

       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interests in determining the appropriate disposition of a petition to terminate

       the parent-child relationship. Id.


[10]   The purpose of terminating parental rights is not to punish the parent but to

       protect the children. Id. Termination of parental rights is proper where the

       children’s emotional and physical development is threatened. Id. The court

       need not wait until the children are irreversibly harmed such that their physical,

       mental, and social development is permanently impaired before terminating the

       parent-child relationship. Id.


[11]   Mother contends that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating her parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 6 of 24
       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[12]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[13]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:

               (A) one (1) of the following exists:
                     (i) the child has been removed from the parent for at
                     least six (6) months under a dispositional decree;
                     (ii) a court has entered a finding under IC 31-34-21-
                     5.6 that reasonable efforts for family preservation or
                     reunification are not required, including a description
                     of the court’s finding, the date of the finding, and the
                     manner in which the finding was made; or
                     (iii) the child has been removed from the parent and
                     has been under the supervision of a county office of
                     family and children or probation department for at
                     least fifteen (15) months of the most recent twenty-
                     two (22) months, beginning with the date the child is
                     removed from the home as a result of the child being
                     alleged to be a child in need of services or a
                     delinquent child;
               (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 7 of 24
               (i) There is a reasonable probability that the
               conditions that resulted in the child’s removal or the
               reasons for placement outside the home of the
               parents will not be remedied.
               (ii) There is a reasonable probability that the
               continuation of the parent-child relationship poses a
               threat to the well-being of the child.
               (iii) The child has, on two (2) separate occasions,
               been adjudicated a child in need of services;
        (C) termination is in the best interests of the child; and
        (D) there is a satisfactory plan for the care and treatment of the
        child.


Ind. Code § 31-35-2-4(b)(2) (2011). Mother does not dispute that DCS

presented sufficient evidence to support the first, third, and fourth elements set

forth in Indiana Code section 31-35-2-4(b)(2). Mother, however, claims that

DCS failed to establish the second element that is required to be proven before a

court can order the involuntary termination of a parent’s parental rights.

Specifically, Mother argues that DCS failed to establish either that (1) there is a

reasonable probability that the conditions that resulted in the Children’s

removal from or the reasons for the Children’s continued placement outside of

her home will not be remedied, or (2) there is a reasonable probability that the

continuation of the parent-child relationship poses a threat to the well-being the

children.




Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 8 of 24
                          I. Conditions Resulting in Removal
                              Not Likely to Be Remedied
[14]   On appeal, Mother argues that DCS failed to establish by clear and convincing

       evidence that the conditions resulting in the Children’s removal from and

       continued placement outside her care will not be remedied. Mother also argues

       that DCS failed to establish by clear and convincing evidence that the

       continuation of the parent-child relationship poses a threat to the Children.

       However, it is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B)

       is written in the disjunctive, the juvenile court need only find either that the

       conditions resulting in removal from or continued placement outside the

       parent’s home will not be remedied or that the continuation of the parent-child

       relationship poses a threat to the children. In re C.C., 788 N.E.2d 847, 854 (Ind.

       Ct. App. 2003), trans. denied. Therefore, where, as here, the juvenile court

       concludes that there is a reasonable probability that the conditions which

       resulted in the removal of the children from or the reasons for the continued

       placement of the children outside of the parent’s care would not be remedied

       and there is sufficient evidence in the record supporting the juvenile court’s

       conclusion, it is not necessary for DCS to prove or for the juvenile court to find

       that the continuation of the parent-child relationship poses a threat to the

       children. In re S.P.H., 806 N.E.2d at 882.


[15]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the Children

       outside of Mother’s care or to continue the Children’s placement outside

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 9 of 24
       Mother’s care, and, second, whether there is a reasonable probability that those

       conditions will be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied; In re S.P.H., 806 N.E.2d at 882. When assessing whether a

       reasonable probability exists that the conditions justifying the children’s

       removal or continued placement outside their parent’s care will not be

       remedied, the juvenile court must judge the parent’s fitness to care for the

       children at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct.

       App. 1997). The juvenile court must also evaluate the parent’s habitual

       patterns of conduct to determine whether there is a substantial probability of

       future neglect or deprivation. Id. A juvenile court may properly consider

       evidence of the parent’s prior criminal history, drug and alcohol abuse, history

       of neglect, failure to provide support, and lack of adequate employment and

       housing. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185,

       199 (Ind. Ct. App. 2003). Moreover, a juvenile court “‘can reasonably consider

       the services offered by [DCS] to the parent and the parent’s response to those

       services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997)).

       The evidence presented by DCS “need not rule out all possibilities of change;

       rather, DCS need establish only that there is a reasonable probability that the

       parent’s behavior will not change.” In re Involuntary Termination of Parent-Child

       Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).


[16]   Here, the juvenile court determined that DCS presented sufficient evidence to

       prove that it was unlikely that the reasons for the Children’s removal from and

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 10 of 24
continued placement outside of Mother’s care would be remedied, and upon

review, we conclude that the juvenile court’s determination to this effect is

supported by the record. In support of its determination, the probate court

found as follows:


        12. After removal of the children on or about April 27, 2012,
        the children were never returned to parents’ care and custody.
        13. [J.P.] is described as a happy-go-lucky child. He suffers
        from hydrocephaly, Cortical Visual Impairment (CVI),
        hypertension, chronic lung issues, and seizure disorder. [J.P.]
        must be positioned correctly throughout the day to avoid acid
        reflux or aspirations. [J.P.] has a G-tube and has transitioned to
        a blended diet.
        14. [J.P.] requires special assistance when eating, and those
        who feed [J.P.] must be trained to do so.
        15. [J.P.] is legally blind, and therapist Linda Tonkel testified
        that [J.P.] requires “constant awareness” by an adult.
        16. [J.P.] attends therapy and school throughout the week,
        and his care requires a very structured routine, which includes
        periods of stretching. [J.P.]’s care requires extensive equipment,
        and he has braces for his legs.
        17. The foster mother testified that [J.P.]’s daily routine and
        schedule is not easy to maintain.
        18. [A.P.] is described as a headstrong, happy child. The
        foster mother testified that [A.P.] requires a highly structured
        day. [A.P.] suffers from a speech impediment, for which she is
        currently receiving services.
        19. Testimony by the foster mother indicated that the children
        are very close and have developed a strong bond. [J.P.]
        recognizes and is aware of [A.P.], and he smiles and laughs when
        she is around. [A.P.] is protective of [J.P.].
        20. Dr. David Lombard assessed and diagnosed Mother’s
        mental health condition in two sessions: the first session was held
        January 10, 2014, and the second session was held on July 25,
        2014.

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 11 of 24
        21. Dr. Lombard testified that Mother has mental health
        diagnoses, which include major depressive disorder, personality
        disorder, and current marital problems.
        22. Dr. Lombard testified that Mother disclosed a lengthy
        history of battling depression.
        23. In regards to his diagnosis of Mother’s current marital
        problems, Dr. Lombard indicated she was living with her
        husband, who had expressed a desire to divorce her yet they
        remain in the same home, while “literally in the same bed.” Dr.
        Lombard expressed concern regarding the understood living
        arrangement should Mother and Step-Father divorce.
        24. Dr. Lombard testified that Mother’s conditions could
        improve but that the treatment program would require significant
        effort on her part.
        25. Given Mother’s mental health diagnoses, Dr. Lombard
        did not believe Mother would have the capacity to focus on and
        effectively care for her special needs children at this time. Dr.
        Lombard’s recommendation was that if Mother continues visits
        with the children, that they be supervised.
        26. Dr. Lombard indicated that Mother’s recommended
        treatment program would include such things as individual
        therapy, medication management, dialectical behavioral therapy
        (DBT), and marital counseling.
        27. Dr. Lombard testified that Mother’s treatment program
        could take as long as nine (9) months, but he would then
        recommend a post-assessment to determine the level of Mother’s
        benefit from treatment.
        28. In the underlying CHINS case, Mother has been provided
        with individual therapy with Elizabeth Leffler through the
        Bowen Center, medication management with Dr. [Santosh]
        Maharjan at the Bowen Center, DBT through the Bowen Center,
        and marital counseling with Haley Carpenter through the Bowen
        Center.
        29. On February 24, 2014, this Court ordered Mother to
        schedule an appointment with a psychiatrist for medication
        management and to follow all recommendations of the
        psychiatrist with regard to medications prescribed.

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 12 of 24
        30. Mother has been seeing Dr. Santosh Maharjan, board
        certified psychiatrist, at the Bowen Center since April 2014.
        31. Dr. Maharjan has been asked to participate in the
        diagnosis and treatment of Mother’s condition, and he confirmed
        that Mother suffers from a mood disorder.
        32. Dr. Maharjan testified that Mother was inconsistent with
        her appointments and missed a two-month follow-up
        appointment recommended by Dr. Maharjan.
        33. Dr. Maharjan testified that Mother stopped taking Zoloft,
        her medication prescribed by Dr. Maharjan, without consulting
        Dr. Maharjan. Mother stopped taking the medication altogether
        and did not table down her prescription as would have been
        recommended had Mother discussed this with Dr. Maharjan.
        34. Dr. Maharjan testified that mood symptoms can be
        worsened when medication is stopped altogether rather than
        tabled down appropriately.
        35. Dr. Maharjan saw Mother at an appointment in December
        2014, at which time Mother indicated she had started taking her
        medication to do so because she had been ordered to do so at
        court two (2) weeks prior to the appointment.
        36. Mother’s individual therapist, Ms. Leffler, testified that
        Mother’s anxiety, stress level, and depression has greatly
        improved since October 2014.
        37. Ms. Leffler admitted in testimony that a contributing
        factor to Mother’s anxiety, stress, and depression improvement
        could be the fact that Mother has not cared for or visited with the
        children since November 2014.
        38. Mother and Step-Father also began seeing a therapist at
        Bowen Center, Haley Carpenter, in April 2012, in an effort to
        help them better communicate in their marriage.
        39. Mother and Step-Father ended therapy with Ms.
        Carpenter in August 2013 because they had reached maximum
        benefit.
        40. Initially, Mother displayed affection inappropriately in the
        presence of Ms. Carpenter during therapy sessions. Once this
        topic was discussed with Mother, Mother’s behavior improved.


Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 13 of 24
        41. When therapy started, Ms. Carpenter testified that Step-
        Father was very defensive of Mother, and Step-Father’s
        relationship to Mother was more loyal. Over time, Ms.
        Carpenter noted that Step-Father became less loyal and defensive
        of Mother.
        42. [Family Case Manager (“FCM”) Gina] Greenawalt
        testified that she understood that Step-Father had filed for legal
        separation and had gained full custody of the couple’s son,
        [Ja.P.].
        43. Throughout the duration of this case, testimony reflected
        instances in which Step-Father would indicate he was filing for
        divorce from Mother.
        44. [FCM] Greenawalt attempted to locate a service provider
        that would teach Mother how to properly and safely feed [J.P.],
        but she was unable to locate a service provider that would work
        with and train Mother. This was due to safety concerns for
        [J.P.].
        45. Mother has also received assistance from CHOICES since
        2013, and CHOICES offered Mother certain services,
        particularly in regards to locating a service provider that would
        teach Mother how to feed [J.S.].
        46. Jessica Soto from CHOICES testified that she contacted
        First Steps, Loving Care, Turnstone, and Riley Children’s
        Hospital in an attempt to find someone willing to train Mother to
        feed [J.S.], but no service provider was willing to train Mother.
        47. Ms. Soto testified that [J.S.] had progressed further in his
        feedings than Mother’s capabilities permitted, and this was why
        service providers were unwilling to train Mother to feed [J.S.].
        48. Ms. Soto testified that if Mother had been trained to feed
        [J.S.] at her level of ability, [J.S.]’s progress would have suffered
        a setback.
        49. Lisa Coville, pediatric occupational therapist, testified that
        she had assisted the children in therapy at Mother’s home. She
        refused to train Mother how to feed [J.S.] because Mother was
        unable to grasp less significant concepts in therapy, such as
        holding the child’s head, and was unable to maintain focus on
        the children during therapy with Ms. Coville. Due to the

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 14 of 24
        potential safety hazard Mother’s feeding would pose for [J.S.], as
        well as the liability that may result to her own professional
        license, Ms. Coville was unwilling to attempt to train Mother
        how to feed [J.S.].
        50. DCS made every effort to locate a service provider and
        provide training to Mother in an effort to teach her how to feed
        [J.S.] but was unable to locate one willing to train Mother.
        51. Mother had attended all medical appointments at which
        [J.S.’]s feeding needs and means were discussed, but service
        providers did not feel she was ready for that responsibility at the
        time.
        52. Ms. Soto testified that she had concerns regarding
        Mother’s lack of follow through with court-ordered services.
        53. Mother had supervised visitations with her children
        throughout the duration of the case. There was a brief time in
        which Mother had unsupervised visitation with [A.P.], which
        was halted when Mother alleged that [A.P.] had been sexually
        abused in her home during an unsupervised visit.
        54. Mother had supervised visitation through both the Bowen
        Center and Lifeline for a period of time throughout the
        underlying CHINS matter regarding the children. The visits with
        Lifeline were designed to be more therapeutic in nature, in which
        a therapist would observe and offer assistance and re-direction to
        Mother when necessary in an effort to assist her in developing
        parenting skills.
        55. Mother suspended her own supervised visits with Lifeline
        on October 10, 2014.
        56. Mother’s supervised visits with the Bowen Center were
        suspended by order of the Court on November 25, 2014.
        57. Two employees of the Bowen Center, Brian Adams and
        Brandon Gage, testified as to their experience supervising visits
        between Mother and the children.
        58. Both Brian Adams and Brandon Gage indicate that they
        witnessed positive interactions between Mother and the children
        and that she often had activities for the children to participate in,
        such as singing, dancing, and painting. Brian Adams testified
        that [J.P.] is unable to actively participate in such activities.

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 15 of 24
        59. Brian Adams supervised visits between Mother and the
        children from June 2014 to July 2014. He noted several
        instances in which Mother’s interaction with the children caused
        him concern, including:
               a.     Mother would give [J.P.] a toothbrush with
               toothpaste and walk away from him, causing concern
               that [J.P.] would poke himself in the eye;
               b.     Mother had videotaped a portion of the visit,
               even though Mother had been made aware that this is
               a violation of the rules for such visits;
               c.     Mother often left the children unattended;
               d.     During a visit, Mother has written in her
               communication journal and has even read aloud
               from that communication journal;
               e.     Mother has dragged [J.P.] across the floor
               backwards by his arms.
        60. Brandon Gage supervised visits between Mother and the
        children from August 2014 to November 2014, at which point
        supervised visitations ceased. He noted several instances in
        which Mother’s interaction with the children caused him
        concern, including:
               a.     Mother tried to stand [J.P.] up without using
               his leg braces;
               b.     Mother put [J.P.] in what was called a
               mother’s pose in which he was face down with his
               knees drawn to his chest and arms straight out,
               causing concern because this was a position Mother
               was not trained to use with [J.P.];
               c.     Mother gave [J.P.] a gummy bear, causing
               concern because [J.P.] was not to ingest food by
               mouth;
               d.     Mother once showed [A.P.] how to plug
               something into a light socket, causing concern
               because [A.P.] is still very young and may hurt
               herself in she learns to stick items into light sockets.
        61. Shannon Brady from Lifeline supervised visits between
        Mother and the children from May 2014 to October 2014, at

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 16 of 24
        which point Mother ceased her own supervised visitations with
        the children. Shannon Brady testified that Mother viewed the
        visits as play dates.
        62. Near the end of Ms. Brady’s supervision of Mothers visits
        with the children, Ms. Brady noted that Mother appeared
        increasingly angry and was passively frustrated regarding the
        supervised visitation.
        63. Lisa Coville, pediatric occupational therapist, was
        providing the children with therapy in Mother’s home, as well as
        foster parents’ home. After approximately six months working
        with [A.P.], Ms. Coville determined that [A.P.] no longer needed
        her services. Ms. Coville continued to work with [J.P.] until he
        turned three (3) years of age in September 2014.
        64. However, in November 2013, Ms. Coville filed a letter
        with this Court indicating that her time was better spent, and
        [J.P.]’s needs better met, in the home of the foster parents.
        65. During therapy sessions in Mother’s home, Mother would
        focus on items of therapy which [J.P.] had already achieved. For
        instance, “[a]fter 5 months and repeated reminders that [Mother]
        need not hold Joseph’s head while working on sitting skills, she
        continued to do so, hampering his development progress.”
        66. In an effort to focus her attention on progress for [J.S.]’s
        sake, Ms. Coville decided to stop therapy sessions in Mother’s
        home and only continue therapy in the home of the foster
        parents.
        67. Linda Tonkel, formerly of Lifeline, supervised therapeutic
        visits between Mother and the children every other week for
        approximately six (6) to ten (10) visits. Ms. Tonkel’s visits ended
        in April or May 2014. She noted several instances in which
        Mother’s interaction with the children caused her concern,
        including:
                a.      Mother suggested that [J.P.]’s head be shaved,
                despite the fact he has a shunt in the back of his head
                that is medically fragile and must be handled with
                care;
                b.      Mother once acknowledged to Linda Tonkel
                that she is aware that [J.P.] must sit up straight after

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 17 of 24
                eating so as not to aspirate but almost immediately
                began swinging [J.P.] up and down after eating;
                c.     Mother often used inconsistent discipline with
                [A.P.] or would speak to [A.P.] at a level beyond the
                child’s understanding and age;
                d.     Mother often had difficulty assessing and
                meeting the needs of the children, particularly [J.P.],
                and seemed overwhelmed;
                e.     In regards to changing diapers, Mother would
                not address specific needs at specific times. When
                one child’s diaper need to be changed, they were both
                changed, whether or not there was a need;
                f.     Mother had to be redirected to speak to [A.P.]
                in an adult-voice so as to help her with [A.P.]’s
                speech problems;
                g.     Mother would not accept that [A.P.] would
                call her foster mother “mommy” and would correct
                the child indicating that only Mother was “mommy,”
                causing confusion and distress to [A.P.];
                h.     Mother was unable to apply the redirection
                received from Ms. Tonkel in regards to parenting the
                children, particularly [J.P.].
        68. There were other concerning circumstances in previous
        visitations between Mother and the children, including Mother
        often acted as if she believed [J.P.] could see and using
        inappropriate discipline with [A.P.].
        69. No witness denied that Mother loves the children.
        70. During a meeting regarding [J.P.]’s individual education
        plan (IEP) in September 2014, Mother expressed that she
        believed [J.P.] could see blocks.
        71. Mother has allowed [A.P.] to take a pen and write all over
        Mother’s arms and legs, at which time Mother refused the
        redirection of a service provider, Ms. Soto, to have [A.P.] write
        on paper rather than on Mother’s body.
        72. Mother once called foster mother to report that [J.P.] was
        having a seizure, at which time foster mother, who is a nurse,
        came to Mother’s home with emergency seizure medication.

Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 18 of 24
        Upon entering the home, foster mother witnessed [J.P.] on the
        floor with Mother, who was rubbing [J.P.]’s legs, looking up at
        the corner of the ceiling, and yelling the ABC song. Foster
        mother testified that [J.P.] was not seizing when she arrived at
        Mother’s home but that Mother insisted that foster mother
        administer the seizure medication to [J.P.] at that time. Foster
        mother refused.
        73. Mother often carries both children at once, which causes
        concern for the safety of both children because of [J.P.]s tendency
        to throw his head back suddenly.
        74. Mother admitted that she had not been depressed since
        DCS removed the children from her care back in April 2012.
        75. Mother admitted she is prepared for either the return of
        her children or for the potential termination of her parental rights
        by this Court.
                                         ****
        77. On or about June 2, 2014, the Court authorized DCS to
        proceed with the proceedings to terminate Mother’s parental
        rights. Witnesses testified that Mother has not progressed in her
        ability to parent the children, and this Court issued an order on
        Periodic Case Review, in which it noted, “over two years after
        the removal [Mother] has not made significant progress towards
        reunification and the modification of the permanency plan to
        termination is appropriate.”
        78. As a result of the nature of Mother’s lack of any major
        progress regarding her own mental condition and [J.P.]’s
        condition, as well as her inability to improve her parenting skills
        as to both children, DCS Family Case Managers were never able
        to recommend that Mother and the children be reunified.

Appellant’s App. pp. 17-25 (brackets in quotation contained in paragraph 65

and in paragraph 77 in original). In light of these findings, the juvenile court

concluded that DCS had established by clear and convincing evidence that the




Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 19 of 24
       reasons for the Children’s removal from and continued placement outside

       Mother’s home would not be remedied.


[17]   In claiming that the evidence was insufficient to support the juvenile court’s

       order terminating her parental rights, Mother specifically challenges only one of

       the above-stated findings, the finding that Mother has failed to make progress

       with respect to the services offered to her. Mother argues that the juvenile

       court’s finding is erroneous because the record reflects that through the

       provided services, she had made some progress in dealing with her mental

       health issues. In support, Mother points to testimony indicating that she had

       taken to mindfulness and interpersonal effective skills and enjoyed being able to

       utilize them. Mother also obtained employment and found that her

       mindfulness and interpersonal effectively skills were particularly helpful in the

       workplace. Mother also points to Dr. Maharjan’s testimony that Dr. Maharjan

       did not observe any worsening of Mother’s condition and stated that Mother

       “was doing okay.” Tr. p. 18. Mother further argued that the evidence

       demonstrates that Mother showed a willingness to identify areas requiring

       improvement and to acquire new skills. While Mother may have made some

       progress throughout the pendency of the underlying CHINS and termination

       actions, the juvenile court did not find that Mother had not made any progress,

       but rather that Mother had not made significant progress towards reunification.

       This finding is supported by the evidence.


[18]   In addition, Mother does not specifically challenge any of the other above-

       stated findings which demonstrate that, although Mother loves the Children,

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 20 of 24
       she has been unable to progress to a point where the service providers involved

       in this matter could recommend reunification. These findings, which stand as

       proven, are supported by the evidence. See generally, Madlem v. Arko, 592

       N.E.2d 686, 687 (Ind. 1992) (providing that where a party does not challenge

       the findings of the trial court, the findings must be accepted as correct).


[19]   The evidence demonstrates that the Children were removed from Mother’s care

       on April 27, 2012, after service providers expressed concerns about Mother’s

       inability to meet the Children’s special needs. Numerous services were offered

       to Mother throughout the underlying CHINS proceedings, including visitation,

       individual and group therapy, marital counseling, home-based services, mental

       health services, and medication management. While mother participated in

       most of the services offered to her, Mother’s ability to benefit from said services

       was inconsistent. However, because of concerns relating to Mother’s ability

       and potential liability if Mother were to feed J.P. “incorrectly and something

       would happen to [J.P.], neither DCS nor the family support worker assigned to

       work with Mother was able to find a service provider willing to teach Mother

       how to feed J.P. Tr. p. 128.


[20]   FCM Greenawalt testified that Mother “had a lot of peaks and valleys” during

       the time FCM Greenawalt worked with her. Tr. p. 135. FCM Greenawalt

       testified that she “had a hard time with [Mother] being consistent.… [S]he

       would start out so strong and it would be great and we would start to see

       progress, and then I don’t know what would happen, she would kinda taper

       offer.” Tr. p. 137. Mother would initially be “very open and honest about her

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 21 of 24
       concerns” but would later “become very guarded” and would not “want to talk

       about things” and would not “really [be] willing to progress and almost was

       defensive.” Tr. p. 137. FCM Greenawalt also testified that service providers

       “really struggled with [Mother] as far as getting her meds stable, as far as

       having her be consistent.” Tr. p. 138. Service providers could not get Mother

       to “consistently do what she was needed to do as far as following through with

       those parenting skills that were being taught to her or following through with

       the coping skills that they were teaching her in her individualized counseling.”

       Tr. p. 137.


[21]   In addition, FCM Sharon Persons testified that she did not observe any

       consistent progress with Mother during the period between November of 2013

       and July of 2014. FCM Persons indicated that Mother “would verbally …

       regurgitate the information, but in the visitation reports and the visitations that

       [FCM Persons observed], she really could not act upon what she was learning.”

       Tr. p. 147. FCM Persons opined that the Children had been out of the home

       for over thirty months and, in that time, she had not observed any significant

       progress “that was being made with [Mother] in meeting the [C]hildren’s needs

       and the safety issues that the [service] providers were reporting.” Tr. p. 147.

       FCM Persons testified that as of the time she stopped working with Mother and

       the Children in July of 2014, she could not recommend that the Children be

       returned to Mother’s care.


[22]   The above-discussed evidence, together with the juvenile court’s unchallenged

       findings, is sufficient to support the juvenile court’s determination that the

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 22 of 24
       conditions that led to the Children’s removal from Mother’s care would not be

       remedied. Furthermore, to the extent that Mother claims that she presented

       evidence suggesting that the conditions that resulted in the Children’s removal

       would be remedied, it is well-established that the juvenile court, acting as a trier

       of fact, was not required to believe or assign the same weight to the testimony

       as Mother. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall

       v. State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297

       (Ind. 1988); A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167

       N.E.2d 460, 463 (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d

       795, 797 (1949), trans. denied.


[23]   Thus, we conclude that the evidence, when considered as a whole, is sufficient

       to demonstrate a reasonable probability that the reasons for the Children’s

       removal from and placement outside Mother’s care will not be remedied.

       Mother’s claim to the contrary effectively amounts to an invitation for this court

       to reassess witness credibility and reweigh the evidence, which, again, we will

       not do. See In re S.P.H., 806 N.E.2d at 879.


[24]   Under these circumstances, we cannot say that the juvenile court erred in

       determining that DCS established that it is unlikely that the conditions resulting

       in the Children’s removal from and continued placement outside Mother’s care

       would be remedied. See In re C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App.

       1997). Having concluded that the evidence was sufficient to support the

       juvenile court’s determination, and finding no error by the juvenile court, we

       need not consider whether the continuation of the parent-child relationship

       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 23 of 24
       poses a threat to the Children’s well-being because DCS has satisfied the

       requirements of Indiana Code section 31-35-2-4(b)(2)(B) by clear and

       convincing evidence.



                                               Conclusion
[25]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating Mother’s parental rights to the Children, we affirm the

       judgment of the juvenile court.


[26]   The judgment of the juvenile court is affirmed.


       May, J., and Crone, J, concur.




       Court of Appeals of Indiana | Memorandum Decision 92A03-1505-JT-399 |November 16, 2015   Page 24 of 24